Citation Nr: 1544036	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 3, 2008 for the award of a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel











INTRODUCTION

The Veteran had active duty service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  Among other actions, the RO granted entitlement to TDIU beginning October 6, 2010.  The Veteran timely appealed the assigned effective date for TDIU.  Jurisdiction over the appeal has been transferred to the RO in Portland, Oregon. 

In January 2014, the RO granted an effective date for TDIU beginning February 3, 2008.  The Veteran continues to assert an earlier effective date is warranted, and the 
issue remains on appeal.  

The Veteran requested and was scheduled for an October 2013 RO hearing.  The originally scheduled hearing was postponed.  In November 2013, the Veteran had an Informal Conference with a Decision Review Officer at the RO in lieu of his formal hearing request, a report of which is of record.    

The Board notes that the Veteran initially appointed the Oregon Department of Veterans Affairs as his representative.  In July 2013, he appointed an individual as his representative pursuant to 38 C.F.R. § 14.630.  The July 2013 VA Form 21-22a indicates that this appointment was rescinded on March 10, 2014.  In August 2015, the Veteran stated that he wanted to remain unrepresented.     
 

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for Parkinson's disease was received on October 16, 2008, and ultimately service connection was granted as of that date.

2.  The Veteran was gainfully employed prior to February 3, 2008.
CONCLUSION OF LAW

The criteria for entitlement an effective date prior to February 3, 2008 for the award of a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.400(o), 4.16, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the TDIU claim has been substantiated.  The appeal pertains to an earlier effective date, which is a downstream issue from the original grant of benefits.  The Veteran was notified about how VA assigns effective dates in a September 2010 letter.  Additional notification is not necessary.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, private medical records, and Social Security Administration (SSA) records have been obtained.  He has submitted several written statements in support of his claim.  

A VA medical opinion has not been obtained.  The issue is an effective date for TDIU prior to February 3, 2008, and regards the Veteran's employment capabilities several years ago.  As detailed below, the record contains sufficient contemporaneous medical and lay evidence from the period in question to decide the claim.  The Board finds that there is no reasonable possibility that any further assistance by obtaining a medical opinion would substantiate the claim.  38 C.F.R. § 3.159(d).
Analysis

The Veteran has been awarded a TDIU beginning February 3, 2008.  He asserts that an earlier effective date is warranted.  Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. 
§ 3.400 (Emphasis added).  

In the instant case, there was no formal or informal claim for a TDIU.  Instead, the Veteran was awarded a TDIU along with service connection for Parkinson's disease and its complications in a February 2011 rating decision, because Parkinson's disease had recently been added to the list of diseases that are presumptively due to exposure to herbicide agents, effective August 31, 2010.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. U.S. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Review of the claims file shows that the Veteran is exclusively service-connected for Parkinson's disease beginning October 18, 2006 to February 3, 2008, with a 30 percent rating.  Beginning February 3, 2008, he was service-connected for the following disabilities: partial paralysis of the left lower extremity, 40 percent disabling; partial paralysis of the left upper extremity 20 percent disabling from February 3, 2008 until October 6, 2010 and 40 percent thereafter; and partial paralysis of the right upper extremity, 30 percent disabling from February 3, 2008.  His combined ratings were 30 percent from October 18, 2006 until February 3, 2008, then 70 percent until October 6, 2010, and then 80 percent thereafter.  TDIU was granted February 3, 2008.  

The Veteran has never disputed the effective date of his grant of entitlement to service connection for Parkinson's disease, October 18, 2006, and that effective date is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the "date of the claim," and therefore the earliest effective date a TDIU could be assigned by law, is October 18, 2006 - the date of receipt of the claim for service connection on which the award of a TDIU is based. 

Regarding the "date entitlement arose," the Board notes that TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of  Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In this case, the record shows that the earliest date entitlement to TDIU arose is February 3, 2008.  38 C.F.R. § 3.400.  The Veteran was gainfully employed prior to February 3, 2008.  SSA recognizes the Veteran as disabled beginning February 2, 2008.  The Veteran himself acknowledges having gainful employment until February 2, 2008 and reports significant annual earnings for the years prior to 2008.  (See February 2008 VA treatment records; April 2008 SSA Veteran report; July 2008 private medical records; October 2013 Veteran employment history report).  

As the Veteran was gainfully employed prior to February 3, 2008, he was not entitled to TDIU prior to this date, and an earlier effective date for TDIU must therefore be denied.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for an earlier effective date for a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

A TDIU effective date prior to February 3, 2008 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


